This matter coming on for hearing upon motion of the appellant and plaintiff in error to determine the status and character of this cause and upon the response filed thereto by the appellees and defendants in error, and the court having considered the motion and the said response and the briefs and the arguments of counsel.
It is determined that the above styled and numbered cause is a legislative appeal from a legislative order of the Corporation Commission of the State of Oklahoma, and
It is ordered that further consideration of said numbered cause be in the nature of a legislative review of said proceeding.
WELCH, C.J., and RILEY, J., dissent.